Exhibit 10.5
 
Agreement—Liquidity
 
This Agreement (this “Agreement”), is made as of May 2, 2014 (the “Effective
Date”), by and among Granicus IP, LLC, a Texas limited liability company, with
an address of 719 W. Front Street, Suite 242, Tyler, TX 75702 (“Granicus”), The
Spangenberg Family Foundation for the Benefit of Children’s Healthcare and
Education, a 501(c)(3) charitable organization organized under the laws of Texas
(“SFF”; Granicus and SFF are collectively referred to as the “Sellers” and
individually as a “Seller”); IP Liquidity Ventures Acquisition LLC, a newly
formed Delaware limited liability company with an address of 2331 Mill Road,
Suite 100, Alexandria, VA 22314  (“LVA”), a wholly-owned subsidiary of Marathon
Patent Group, Inc., a Nevada corporation with an address of 2331 Mill Road,
Suite 100, Alexandria, VA 22314 (“Marathon”) and Marathon.  All the parties to
this Agreement shall be referred to collectively herein as the “Parties” and
separately as a “Party”.
 
W i t n e s s e t h:
 
WHEREAS, Granicus and SFF collectively own 100% of the limited liability company
membership interests (the “Liquidity Interests” or “Interests”) of IP Liquidity
Ventures, LLC (“Liquidity”), a Delaware limited liability company; and
 
WHEREAS, LVA wishes to acquire Sellers’ entire interest in the Interests,
following which LVA will become the sole interest holder of Liquidity, all
according to the provisions set forth herein below;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereto hereby agree as follows:
 
1.           Definitions
 
1.1           “Affiliate” means, with respect to a Party, any Person in any
country that directly or indirectly Controls, is Controlled by or is under
common Control with such Party.  For the purposes of this Agreement, the term
“Control” of a Person means ownership, of record or beneficially, directly or
through other Persons, of fifty percent (50%) or more of the voting equity of
such Person or, in the case of a non-corporate Person, equivalent interests.
 
1.2           “Collateral Agreements” means all such concurrent or subsequent
agreements, documents and instruments, as amended, supplemented, or otherwise
modified in accordance with the terms hereof or thereof, including without
limitation, the Registration Rights Agreement, the Certificate of Designation,
the Opportunity Agreement, the nXn license agreement, the Pay Proceeds
Agreement, the Common Interest Agreement and the Promissory Note.
 
1.3           “Contract Rights and Obligations” means the rights and obligations
assigned to Liquidity under the Company Agreements (as defined in Section 4.5
herein).
 
1.4           “Entity” means any corporation, partnership, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Governmental Body (as defined below) or any other legal entity.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5           “Governmental Body” means any (i) U.S. Federal, state, county,
municipal, city, town village, district, or other jurisdiction or government of
any nature; (ii) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or other
entity and any court or other tribunal); or (iii) body exercising, or entitled
or purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature.
 
1.6           “Intellectual Property” means all domestic or foreign rights in,
to and concerning Liquidity’s: (i) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (ii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iii) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (iv) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (v) other similar
tangible or intangible intellectual property or proprietary rights, information
and technology and copies and tangible embodiments thereof (in whatever form or
medium); (vi) all applications to register, registrations, restorations,
reversions and renewals or extensions of the foregoing; (vii) internet domain
names; (viii) all the goodwill associated with each of the foregoing and
symbolized thereby; (ix) inventions and discoveries (whether patented,
patentable or unpatentable and whether or not reduced to practice), including
ideas, research and techniques, technical designs, and specifications (written
or otherwise), improvements, modifications, adaptations, and derivations
thereto, and patents, patent applications, inventor’s certificates, and patent
disclosures, together with divisions, continuations, continuations-in-part,
revisions, reissuances and reexaminations thereof; and (x) all other
intellectual property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including rights to recover for past, present
and future violations thereof.
 
1.7           “Lien” means any mortgage, pledge, security interest, encumbrance,
lien, charge or debt of any kind, any trust, any filing or agreement to grant,
deposit or file a pledge or financing statement as debtor under applicable law,
any subordination arrangement in favor of any Person, or any other Third Party
right.
 
1.8           “Person” means any individual or Entity.
 
1.9           “Proceeding” means any claim, suit, litigation, arbitration,
mediation, hearing, audit, charge, inquiry, investigation, governmental
investigation, regulatory proceeding or other proceeding or action of any nature
(whether civil, criminal, legislative, administrative, regulatory,
prosecutorial, investigative, or informal) commenced, brought, conducted, or
known to be threatened, or heard by or before, or otherwise involving, any
Governmental Body, arbitrator or mediator or similar person or body.
 
 
2

--------------------------------------------------------------------------------

 
 
1.10           “Third Party” means any Person other than a Party or its
Affiliates.
 
2.           Sale and Purchase of Interests
 
Subject to the terms and conditions hereof, at the Closing, Sellers shall sell,
assign, transfer, convey and deliver to LVA the Interests and LVA shall purchase
and accept the assignment, transfer conveyance and delivery of the Interests
from the Sellers, free and clear from any and all Liens.
 
3.           Closing of Sale and Purchase of Interests; Covenants of Purchaser
 
3.1           Closing.  The sale, assignment, transfer and delivery of the
Interests by the Sellers and the purchase thereof by the Purchaser, shall take
place at a closing, to be held remotely via the exchange of documents and
signatures immediately following the execution of this Agreement (the “Closing”
and the “Closing Date,” respectively).
 
3.2           Transactions at Closing.  At the Closing, the following
transactions shall occur, which transactions shall be deemed to take place
simultaneously and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:
 
3.2.1           The Sellers shall each duly execute an interest assignment deed
in the form attached hereto as Schedule 3.2.1A and Schedule 3.2.1B (the
“Transfer Deeds”) and shall deliver their respective Transfer Deed to LVA; and
LVA will countersign the Transfer Deeds and deliver the same to the Sellers.
Upon Closing, the Transfer Deeds shall be filed with Liquidity, who shall then
issue to LVA a validly executed certificate evidencing the Interests purchased
by LVA.
 
3.2.2           At Closing, Liquidity shall appoint Doug Croxall as sole manager
(“Manager”) and thereafter Manager shall have sole and exclusive authority over
the business and Intellectual Property rights of Liquidity.
 
3.2.3           Marathon shall deliver to the Sellers copies of resolutions of
its Board of Directors in the form attached hereto as Schedule 3.2.3, approving,
inter alia, the transactions contemplated hereunder and the issuance of the
Shares (as defined below) by Marathon to Seller.
 
3.2.4           The Collateral Agreements shall have been executed and delivered
by the respective parties thereto.
 
3.2.5           Each of Marathon and LVA shall deliver to each of the Sellers a
validly executed share certificate for the Shares (as defined below) issuable in
the name of the Sellers in such amounts as shall be directed by Sellers not less
than 72 hours subsequent to Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.6            LVA shall deliver to Sellers evidence that each Required
Approval (as defined below) has been obtained.
 
3.2.7           Liquidity and Marathon shall have entered into the Common
Interest Agreement, in the form attached hereto as Schedule 3.2.7.
 
3.2.8           Sellers and Marathon shall have entered into a Registration
Rights Agreement with respect to the Shares, in the form attached hereto as
Schedule 3.2.8.
 
3.2.9            LVA and marathon, as applicable, shall deliver to Sellers the
First Cash Payment and Promissory Note (as defined below) evidencing the
obligation to pay the Second Cash Payment, in the form attached hereto as
Schedule 3.2.9.
 
3.2.10           The Certificate of Designation for the Shares (as defined
below) shall have been delivered and filed with Secretary of State of Nevada.
 
3.2.11           Sellers shall deliver to LVA duly executed waivers of any
preemptive, anti-dilution or other participatory rights of the Sellers’
stockholders or any other parties with respect to the transactions contemplated
hereunder, if any.


3.3           Conditions to Closing.  The obligations of each Party to
consummate the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any of
which may be waived in writing by the Party entitled to the benefit thereof, in
whole or in part, to the extent permitted by the applicable law:
 
3.3.1           No temporary restraining order, preliminary or permanent
injunction or other order (whether temporary, preliminary or permanent) issued
by any court of competent jurisdiction, or other legal restraint or prohibition
shall be in effect which prevents the consummation of the transactions
contemplated herein, nor shall any proceeding brought by any Governmental Body
seeking any of the foregoing be pending, and there shall not be any action
taken, or any law, regulation or order enacted, entered, enforced or deemed
applicable to the transactions contemplated herein illegal.
 
3.3.2           The representations and warranties of the Sellers, Marathon and
LVA contained herein shall be true and correct in all material respects on and
as of the Closing Date, with the same force and effect as if made on and as of
the Closing Date, except for those (i) representations and warranties that are
qualified by materiality, which representations and warranties shall be true and
correct in all respects and (ii) representations and warranties which address
matters only as of a particular date, which representations and warranties shall
be true and correct on and as of such particular date.
 
3.3.3           Each Party shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement and the
Collateral Agreements ancillary hereto (collectively, the “Transaction
Documents”) to be performed or complied with by it on or prior to the Closing
Date, including for the avoidance of doubt, the payment of the First Cash
Payment (as defined below).
 
 
4

--------------------------------------------------------------------------------

 
 
3.3.4           Each Party shall have received evidence, in form and substance
reasonably satisfactory to it, that any and all approvals of Governmental Bodies
and other Third Parties required to have been obtained by a Party to consummate
the transactions under the Transaction Documents, if any, have been obtained
(each a “Required Approval”).
 
3.4           Covenant of Marathon.  Promptly following the Closing and
thereafter, as applicable, Marathon shall (a) reimburse Sellers for all of their
costs and expenses (including reasonable attorneys’ fees) incurred by Sellers in
connection with the consummation of the transactions contemplated by this
Agreement not to exceed $28,500 (b) reimburse Sellers for all of their costs and
expenses (including reasonable attorney’s fees) incurred by Sellers in
connection with the preparation and filing from time to time of Schedules 13D or
13G, Forms 3, Forms 4 and Forms 5 with respect to the ownership of Marathon
securities and (c) file with the relevant Governmental Bodies all legally
required reports in respect of the transactions contemplated under the
Transaction Documents, including, but not limited to, the SEC Form 8-K and any
Forms 3, Forms 4 or Schedule 13D’s.  Prior to any future press releases issued
by or on behalf of Marathon which mention any of SFF, Granicus, Erich or Audrey
Spangenberg or the transactions contemplated under the Transaction Documents,
Sellers shall be given reasonable opportunity to review and comment on such
proposed press release.
 
4.           Consideration
 
In consideration for the sale, assignment, transfer and delivery of the
Interests, Marathon shall pay to the Sellers (as directed by Sellers) the
consideration, as follows:
 
4.1           First Cash Payment.  Two million three hundred seventy five
thousand U.S. Dollars ($2,375,000) payable at Closing (the “First Cash
Payment”);
 
4.2           Second Cash Payment.  Two million three hundred seventy five
thousand U.S. Dollars ($2,375,000) payable on or before September 30, 2014 (the
“Second Cash Payment,” together with the First Cash Payment, the “Cash Closing
Consideration”); provided, that, if the Second Cash payment is not paid to
Sellers on or before June 30, 2014, then the amount of the Second Cash Payment
shall be increased from two million three hundred seventy five thousand U.S.
Dollars ($2,375,000) to two million eight hundred fifty thousand U.S. Dollars
($2,850,000). The obligation to make the Second Cash Payment shall be evidenced
by Marathon’s promissory note (the “Promissory Note”) in the form of
Schedule3.2.9 attached hereto; and
 
4.3           Shares Payment.  One hundred ninety five thousand five hundred
(195,5000) shares of Marathon’s Series B Convertible Preferred Stock (the
“Shares”), convertible into an aggregate of one hundred ninety five thousand
five hundred (195,5000) shares of Marathon’s Common Stock, par value of $0.0001
each (the “Underlying Shares”). The rights, preferences and privileges of the
Shares are as set forth in the Certificate of Designations attached hereto as
Exhibit 4.3.
 
4.4           Possible Future Cash Payment. The Sellers will be entitled to
possible additional future cash payments pursuant to the terms of the Pay
Proceeds Agreement attached hereto as Schedule 4.4.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5           Release.  Each of Marathon and LVA for itself, its respective
Affiliates, employees, officers, directors, representatives, predecessors in
interest, successors and assigns (collectively, the “Releasing Parties”)
knowingly, voluntarily, and irrevocably releases, forever discharges and
covenants not to sue the Sellers, and their respective Affiliates, employees,
officers, directors, representatives, predecessors in interest, successors and
assigns (collectively, the “Released Parties”) from and against any and all
rights, claims, losses, lawsuits or causes of action (at law or in equity),
liabilities, duties, actions, demands, expenses, breaches of duty, damages,
obligations, proceedings, debts, sums of money, accounts, reckonings, bonds,
bills, covenants, contracts, agreements, promises, judgments, and executions of
whatever nature, type, kind, description or character (each a “Claim”), whether
known or unknown, suspected or unsuspected, vested or contingent, past or
present, that a Releasing Party ever had, now has or hereafter can, shall or may
have against or with respect to the Released Parties or any of them for, upon or
by reason of any matter, cause or thing related to or arising from any agreement
to which Liquidity is a party or by which it is bound prior to the Closing Date,
which are listed on Schedule 4.5 (the “Company Agreements”), except in the case
that such Claim arises out of an act of fraud, intentional misconduct or gross
negligence on the part of one or more of the Released Parties, as finally
determined by a court of competent jurisdiction.  For the avoidance of doubt,
Liquidity shall continue to be bound by the Company Agreements and neither the
Sellers nor any of the Released Parties has or shall have any further obligation
or liability under the Company Agreement (other than confidentiality, common
interest and other similar provisions).  The Releasing Parties hereby waive the
benefits of any provisions of the law of any state or territory of the United
States, or principle of common law, which provides that a general release does
not extend to claims which the Releasing Parties do not know or suspect to exist
in its favor at the time of executing the release, which if known to it, may
have materially affected the release.  It is the intention, understanding and
agreement of the Releasing Parties to forever discharge and release all known
and unknown, present and future claims within the scope of the releases set
forth in this Agreement, provided, however, this Release shall not affect or
limit any Claims arising under this Agreement, for enforcement, gross negligence
or willful misconduct, fraud, misrepresentation, or similar matters.
 
5.           Representations and Warranties of the Sellers
 
The Sellers, jointly and severally, hereby represent and warrant to LVA and
Marathon, and acknowledge that LVA and Marathon are entering into this Agreement
in reliance thereon, as follows:
 
5.1           The Sellers are the sole lawful owners, beneficially and of
record, of the Interests and the Interests constitute all of the membership
interests in Liquidity, and upon the consummation of the transactions at the
Closing, LVA will acquire from the Sellers, good and marketable title to the
Interests sold by it, free and clear of all Liens.  There are no preemptive,
anti-dilution or other participatory rights of any other parties with respect to
the transactions contemplated hereunder.
 
5.2           The Sellers have full and unrestricted legal right, power and
authority to enter into and perform their obligations under the Transaction
Documents and to sell and transfer the Interests to LVA as provided herein.  The
Transaction Documents, when executed and delivered by the Sellers, shall
constitute the valid and legally binding obligation of the Sellers, legally
enforceable against the Sellers in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           The Sellers are acquiring the Shares and, will upon conversion,
acquire the Underlying Shares for investment purposes only, for their own
account, and not for the benefit of others, nor with any view to, or in
connection with any distribution or public offering thereof within the meaning
of the U.S. Securities Act of 1933 (the “Securities Act”).
 
5.4           The Sellers understand that neither the Shares nor the Underlying
Shares have  been registered under the Securities Act or any state securities
law by reason of its issuance in a transaction which is exempt from the
registration requirements of the Securities Act and such laws and the Shares and
the Underlying Shares must be held indefinitely unless subsequently registered
under the Securities Act and such laws or a subsequent disposition thereof is
exempt from registration under the applicable provisions of the Securities Act
and such laws.  The Sellers acknowledge that any certificates evidencing the
Shares and the Underlying Shares will contain a legend to the foregoing effect.
 
5.5           Each of the Sellers has sufficient knowledge and expertise in
business and financial matters so as to enable it to analyze and evaluate the
merits and risks of acquiring the Shares pursuant to the terms of this Agreement
and is able to bear the economic risk of such acquisition, including a complete
loss of its investment in the Shares.
 
5.6           Each of the Sellers acknowledges that it has made detailed
inquiries concerning Marathon and LVA and its respective business, and that the
respective officers of Marathon and LVA have made available to the Sellers any
and all written information which it has requested and have answered to the
Sellers’ satisfaction all inquiries made by the Sellers.
 
5.7           The transactions provided for in this Agreement with respect to
the Shares are not part of any pre-existing plan or arrangement for, and there
is no agreement or other understanding with respect to, the distribution by the
Sellers of any of the Shares or the Underlying Shares.
 
6.           Representations and Warranties of Liquidity
 
6.1           Liquidity hereby represents and warrants to LVA and Marathon, and
acknowledges that LVA and Marathon are entering into this Agreement in reliance
thereon, as follows:
 
(a)           Liquidity is duly formed, validly existing and in good standing
under the laws of the State of Delaware, and has full limited liability company
power and authority to own, lease and operate its properties and assets and to
conduct its business as now being conducted and as currently proposed to be
conducted. The Operating Agreement of Liquidity as in effect on the date hereof
is attached hereto as Schedule 6.1(a) (the “Operating Agreement”).
 
(b)           As of the Closing Date, Liquidity is not a party to any pending
litigation.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           As of the Closing Date the Company Agreements are in full force
and effect and none of the respective parties to the Company Agreements are in
breach of any material obligation under the Company Agreements.
 
(d)           Liquidity owns all right, title, and interest to its Intellectual
Property, if any.
 
(e)           To Liquidity’s knowledge, Liquidity is not a party to nor bound by
any contracts, agreements, promises or commitments except the Company
Agreements.
 
(f)           Other than the assignments related to the Company Agreements,
Liquidity has no material assets.  None of Liquidity’s employees will continue
with Liquidity after the Closing.   Liquidity’s bank accounts and the contents
thereof will not be transferred to Marathon. Any amounts paid or payable to
Liquidity (or any of its Affiliates) under licenses or other agreements or
judgments entered into by or awarded to any Affiliates of Liquidity prior to the
Closing Date, shall be retained as the exclusive property of such Affiliates and
after the Closing Date, Liquidity or any of its Affiliates will disclaim any
interest therein.
 
7.           Representations and Warranties of Marathon and LVA
 
Marathon and LVA, jointly and severally, hereby represent and warrant to the
Sellers and acknowledge that the Sellers are entering into this Agreement in
reliance thereon as follows:
 
7.1           Marathon is duly organized, validly existing and in good standing
under the laws of Nevada and has full corporate power and authority to own,
lease and operate its properties and assets and to conduct its business as now
being conducted and as currently proposed to be conducted. LVA is duly
organized, validly existing and in good standing under the laws of Delaware and
has full limited liability company power and authority to own, lease and operate
its properties and assets and to conduct its business as now being conducted and
as currently proposed to be conducted  The corporate governance documents of
Marathon (including but not limited to its Certificate of Incorporation, Bylaws
and any Voting Rights Agreements, Stockholders’ Agreements, Investors’ Rights
Agreements and the like) as in effect on the date hereof have been provided or
made available to the Sellers (the “Marathon Governance Documents”).
 
7.2           The Transaction Documents, when executed and delivered by Marathon
or LVA, as applicable, shall constitute the valid and legally binding obligation
of Marathon and LVA, respectively, legally enforceable against each of Marathon
and LVA in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
 
8

--------------------------------------------------------------------------------

 
 
7.3           The authorized capital stock of Marathon consists of 200,000,000
shares of Common Stock and 50,000,000 shares of Preferred Stock, each having a
par value of USD $0.0001, of which 5,579,337 shares are issued and outstanding
(exclusive of shares issued hereunder).  Marathon’s fully-diluted capital
structure before and after Closing is set forth in the capitalization table
attached hereto as Schedule 7.3.  All capital stock, preemptive rights, rights
of first refusal, rights of co-sale, convertible, exercisable or exchangeable
securities, outstanding warrants, options or other rights to subscribe for,
purchase or acquire from Marathon or LVA or any of its subsidiaries or
Affiliates any capital stock of Marathon, LVA and/or any of its subsidiaries are
set forth in detail on Schedule 7.3.  Except for the transactions contemplated
by this Agreement and the current Marathon Governance Documents, there are no
Liens, options to purchase, proxies, preemptive rights, convertible, exercisable
or exchangeable securities, outstanding warrants, options, voting trust and
other voting agreements, calls, promises or commitments of any kind and,
Marathon has no knowledge that any of the said stockholders owns any other
stock, options or any other rights to subscribe for, purchase or acquire any
capital stock of Marathon from Marathon or from each other.
 
7.4           All issued and outstanding capital stock of Marathon has been duly
authorized, and is validly issued and outstanding and fully-paid and
non-assessable.  The Shares, when issued and allotted in accordance with this
Agreement:  (a) will be duly authorized, validly issued, fully paid,
non-assessable, and free of any preemptive rights, (b) will have the rights,
preferences, privileges, and restrictions set forth in Marathon’s Article of
Incorporation, Certificate of Designation and By-laws, and (c) will be issued
free and clear of any Liens of any kind. LVA is a wholly-owned subsidiary of
Marathon and Marathon owns 100% of the ownership or other equity interests of
LVA.
 
7.5           Each of Marathon and LVA are currently in material compliance with
all applicable laws, including securities laws. Marathon has timely filed all
forms and reports required to be filed with the Securities Exchange Commission
(the “SEC”) including, without limitation, all exhibits required to be filed
therewith, and has made available to the Sellers true, complete and correct
copies of all of the same so filed (including any forms, reports and documents
incorporated by reference therein or filed after the date hereof, the “Marathon
SEC Reports”).  For purposes hereof, such Marathon SEC Reports shall be deemed
delivered to Sellers via the SEC’s EDGAR database.  The Marathon SEC Reports:
(i) at the time filed complied (or will comply when filed, as the case may be)
in all material respects with the applicable requirements of the Securities Act
and/or the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
the rules and regulations promulgated thereunder, and with the Sarbanes-Oxley
Act of 2002, and the rules and regulations promulgated thereunder, in each case
applicable to such Marathon SEC Reports at the time they were filed; and (ii)
did not at the time they were filed (or, if later filed, amended or superseded,
then on the date of such later filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
7.6           Marathon has timely filed (or has been deemed to have timely filed
pursuant to Rule 12b-25 under the Exchange Act) and made publicly available on
the SEC’s EDGAR system, and the Sellers may rely upon, all certifications and
statements required by (i) Rule 13a-14 or Rule 15d-14 under the Exchange Act and
(ii) Section 906 of the Sarbanes Oxley Act of 2002 with respect to any documents
filed with the SEC. Since the most recent filing of such certifications and
statements, there have been no significant changes in Marathon’s internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act), or in other factors that could significantly affect its
disclosure controls and procedures.
 
 
9

--------------------------------------------------------------------------------

 
 
7.7           The financial statements (including footnotes thereto) included in
or incorporated by reference into the Marathon SEC Reports (the “Marathon
Financial Statements”) were complete and correct in all material respects as of
their respective filing dates, complied as to form in all material respects with
the Exchange Act and the applicable accounting requirements, rules and
regulations of the SEC promulgated thereunder as of their respective dates and
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as otherwise noted therein).  The Marathon Financial Statements
fairly present the financial condition of Marathon as of the dates thereof and
results of operations, cash flows and stockholders’ equity for the periods
referred to therein (subject, in the case of unaudited Marathon Financial
Statements, to normal recurring year-end adjustments which were not and will not
be material in amount). Without limiting the generality of the foregoing, (i) no
independent public accountant of Marathon has resigned or been dismissed as
independent public accountant of Marathon as a result of or in connection with
any disagreement with Marathon on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure, (ii)
no executive officer of Marathon has failed in any respect to make, without
qualification, the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act with respect to any form, report or schedule filed
by Marathon with the SEC since the enactment of the Sarbanes-Oxley Act and (iii)
no enforcement action has been initiated or, to the knowledge of Marathon,
threatened against Marathon by the SEC relating to disclosures contained in any
Marathon SEC Report.  There has been no change in Marathon’s accounting policies
except as described in the notes to the Marathon Financial Statements.
 
7.8           Except as set forth in Schedule 7.8 or as otherwise set forth in
the Marathon SEC Reports, since December 31, 2013, the operations and business
of Marathon have been conducted in all material respects only in the ordinary
course of business consistent with past practices, Marathon has not entered into
any transaction which was not in the ordinary course of its business and there
has not been:  (i) any material change in the assets, liabilities, financial
condition or operating results of Marathon from those reflected in the Marathon
Financial Statements; (ii) any damage, destruction or loss, whether or not
covered by insurance, to any of the material assets, properties, financial
condition, operating results, prospects or business of Marathon (as such
business is presently conducted and as it is presently proposed to be
conducted); (iii) any waiver or compromise by Marathon of a valuable right or of
a material debt owed to it; (iv) any satisfaction or discharge of any security
interest; (v) any change or amendment to a material contract or arrangement by
which Marathon or any of its assets or properties are bound or subject; (vi) any
material change in any compensation arrangement or agreement with any employee,
officer, director or shareholder of Marathon; (vii) any sale, assignment or
transfer of any patents, trademarks, copyrights, trade secrets or other
intellectual property or intangible assets of Marathon; (viii) any resignation
or termination of employment of any officer or key employee of Marathon; (ix)
any change in the accounting methods or accounting principles or practices
employed by Marathon; (x) any receipt of written notice that there has been a
loss of, or material order cancellation by, any major customer of Marathon; (xi)
any mortgage, pledge, transfer of a security interest in, or security interest,
created by Marathon, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable; (xii) any loans or guarantees
made by Marathon to or for the benefit of its employees, officers or directors,
or any members of their immediate families, other than travel advances and other
advances made in the ordinary course of its business; (xiii) any other event or
condition of any character that might materially and adversely affect the
assets, properties, financial condition, operating results or business of
Marathon, as such business is presently conducted; (xiv) any failure of Marathon
to pay its debts as they come due; or (xv) any commitment to do any of the
foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
7.9           Marathon is not in default and neither the execution and delivery
of the Transaction Documents nor compliance by Marathon with the terms and
provisions hereof and thereof, will conflict with, or result in a breach or
violation of, any of the terms, conditions and provisions of:  (i) the Marathon
Corporate Governance Documents, or (ii) any note, indenture, mortgage, lease,
agreement, contract, purchase order or other instrument, document or agreement
to which Marathon is a party or by which it or any of its property is bound, or
(iii) any law, statute, ordinance, regulation, order, writ, injunction, decree,
or judgment of any court or any governmental department, commission, board,
bureau, agency or instrumentality in any country in which Marathon conducts
business. Such execution, delivery and compliance with the Transaction Documents
will not (a) give to others any rights, including rights of termination,
cancellation or acceleration, in or with respect to any agreement, contract or
commitment referred to in this paragraph, or to any of the properties of
Marathon, or (b) except for compliance with any applicable requirements under
the Securities Act, the Exchange Act and any requirements of the
Over-the-Counter Bulletin Board (“OTCBB”), no consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Body or any other Person is required by or with respect to Marathon in
connection with the execution and delivery of the Transaction Documents or the
consummation of the transactions contemplated hereby and thereby, which consent
or approval has not heretofore been obtained or will be obtained by Closing.  To
the knowledge of Marathon, no third party is in default under any agreement,
contract or other instrument or document to which Marathon is a party.  To the
knowledge of Marathon, Marathon is not a party to or bound by any order,
judgment, decree or award of any Governmental Body.
 
7.10           No action, proceeding or governmental inquiry or investigation is
pending or, to the knowledge of Marathon, threatened against Marathon or any of
its officers, directors or employees (in their capacity as such or as
shareholders, if applicable), or against any of Marathon’s properties,
including, without limitation, assets, licenses and rights transferred to
Marathon under any written agreement or other binding undertaking, or with
regard to Marathon’s business, before any court, arbitration board or tribunal
or administrative or other governmental agency, nor does Marathon believe that
there is any basis for the foregoing.
 
8.           Survival; Indemnification; Limitation of Liability; No
Consequential Damages
 
8.1           The representations and warranties of each Party hereunder shall
survive the Closing and remain in effect for a period of one (1) year
thereafter.
 
 
11

--------------------------------------------------------------------------------

 
 
8.2           Indemnification.  The Sellers, on the one side and Marathon and
LVA on the other side (as applicable, the “Indemnifying Party”) agree to
indemnify and hold harmless the Parties of the other side and their respective
Affiliates (as applicable, the “Indemnified Parties”), against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon (a) any breach of any of such Party’s
representations or warranties herein, misrepresentation or warranty or breach or
failure by the Indemnifying Party to comply with any covenants or agreement made
by it herein, in the other Transaction Documents or in any other document
furnished by it to any of the foregoing in connection with this transaction and
(b) any action for securities law violations instituted by an Indemnifying Party
which is finally resolved by judgment against such Indemnifying Party.
 
8.3           Mechanics of Indemnification.  Whenever any claim arises for
indemnification under this Agreement or an event which may result in a claim for
such indemnification has occurred, the Indemnified Party(ies) will promptly
notify the Indemnifying Party of the claim and, when known, the facts
constituting the basis for such claim.  The Indemnifying Party shall have the
obligation to dispute and defend all such Third Party claims and thereafter so
defend and pay any adverse final judgment or award or settlement amount in
regard thereto.  Such defense shall be controlled by the Indemnifying Party, and
the cost of such defense shall be borne by the Indemnifying Party, provided that
the Indemnified Parties shall have the right to participate in such defense at
their own expense, unless the Indemnified Parties require their own attorney due
to a conflict of interest, in which case, the expense of a single law firm
acceptable to such Indemnified Party will be borne by the Indemnifying
Party.  The Indemnified Parties shall cooperate in all reasonable respects in
the investigation, trial and defense of any such claim at the cost of the
Indemnifying Party. If the Indemnifying Party fails to take action within thirty
(30) days of notice, then the Indemnified Parties shall have the right to pay,
compromise or defend any third party claim, such costs to be borne by the
Indemnifying Party.  The Indemnified Parties shall also have the right and upon
delivery of ten (10) days advance written notice to such effect to the
Indemnifying Party, exercisable in good faith, to take such action as may be
reasonably necessary to avoid a default prior to the assumption of the defense
of the Third Party claim by the Indemnifying Party, and any reasonable expenses
incurred by the Indemnified Parties so acting shall be paid by the Indemnifying
Party.  The Indemnifying Party will not settle or compromise any Third Party
claim without the prior written consent of the Indemnified Parties, not to be
unreasonably withheld.
 
8.4           Marathon Indemnification.  Marathon, LVA and Liquidity shall
indemnify and hold the Sellers harmless with respect to any loss, expense, cost,
damage and settlement (collectively, “Indemnified Expenses”) caused to Sellers
as a result of Marathon’s, LVA’s or Liquidity’s or any of their Affiliates’
actions or omissions with respect to the Intellectual Property or Company
Agreements following the Closing Date, provided Sellers are not determined to
responsible for such actions as a result of their fraud or intentional
misconduct.  In particular, in the event that the enforcement or other
activities with the Company Agreements results in litigation or other dispute
resolution processes with one or more Third Parties, with one or both of the
Sellers being required to be involved (e.g., being added as a party to the
process, even if such joinder is improper, or being subject to Third Party
discovery requests), Marathon, LVA and Liquidity shall, jointly and severally,
at Sellers’ request, indemnify Sellers all of Sellers’ Indemnified Expenses
arising from that involvement.
 
 
12

--------------------------------------------------------------------------------

 
 
8.5           Limitation of Liability.  SELLERS’ TOTAL LIABILITY UNDER THE
TRANSACTION DOCUMENTS WILL NOT EXCEED THE CASH CLOSING CONSIDERATION ACTUALLY
RECEIVED BY SELLERS HEREUNDER. THE PARTIES ACKNOWLEDGE THAT THIS LIMITATION ON
POTENTIAL LIABILITIES WAS AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER
THE TRANSACTION DOCUMENTS.
 
8.6           Limitation on Consequential Damages.  NEITHER PARTY WILL HAVE ANY
OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER
ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT
LIABILITY), FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF
REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS EMPLOYEES HAVE BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
 
9.           Miscellaneous
 
9.1           Each of the Parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of the Transaction Documents and the
intentions of the Parties as reflected thereby.
 
9.2           Governing Law; Arbitration; Prevailing Party.  This Agreement and
all claims or causes of action that may be based upon, arise out of or relate to
this Agreement or the Collateral Agreements will be construed in accordance with
and governed by the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within such State without regard to conflicts
of laws principles thereof.  Any dispute arising under or in connection with any
matter of any nature (whether sounding in contract or tort) relating to or
arising out of this Agreement, shall be resolved exclusively by
arbitration.  The arbitration shall be in conformity with and subject to the
applicable rules and procedures of the American Arbitration Association.  The
arbitration shall be conducted before a panel of three (3) arbitrators, with one
arbitrator to be selected by each of Seller and Buyer and the third arbitrator
to be selected by the arbitrators selected by the Parties.  The Parties agree to
be (a) subject to the exclusive jurisdiction and venue of the arbitration in the
Eastern District of Texas (b) bound by the decision of the arbitrator as the
final decision with respect to the dispute, and (c) subject to the jurisdiction
of both of the federal courts of the United States of America or the courts
sitting in the Eastern District in the State of Texas for the purpose of
confirmation and enforcement of any award.  The prevailing party in any
arbitration shall be entitled to recover its costs and expenses (including
attorney’s fees and expenses) from the non-prevailing party.
 
 
13

--------------------------------------------------------------------------------

 
 
9.3           Limitations on Assignment.  Except as expressly permitted in this
Section, none of Marathon, LVA, nor Liquidity may grant or assign any rights or
delegate any duties under this Agreement to any Third Party (including by way of
a “change in control”) or may sell, transfer, or spin-off any of the Interests
in Liquidity or any of its material assets, including the Company Agreements or
Intellectual Property, without the prior written consent of Granicus and
SFF.  Notwithstanding the foregoing, Marathon, LVA or Liquidity shall be
permitted to transfer or assign (i) the Company Agreements; (ii) a majority of
the Interests; or (iii) its respective its rights, interests and obligations
under this Agreement, as applicable, without Sellers’ prior written consent as
part of a sale of all or substantially all of its business, equity to, or a
change in control transaction with a Third Party acquirer (an “M&A Transaction”,
and an “Acquirer,” respectively); provided that (a) such transfer or assignment
is subject to all of the terms and conditions of this Agreement and the
Collateral Agreements; and (ii) such Acquirer executes a written undertaking
towards Sellers agreeing to be bound by all of the terms and conditions of this
Agreement and Collateral Agreements with respect to the rights being transferred
or assigned.  Except as otherwise expressly limited herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors, and administrators of the Parties hereto.
 
9.4           This Agreement and the Exhibits and Schedules hereto constitute
the full and entire understanding and agreement between the Parties with regard
to the subject matters hereof and thereof and any other written or oral
agreement relating to the subject matter hereof existing between the Parties are
expressly canceled.  Any term of this Agreement may be amended only with the
written consent of all Parties thereto.  The observance of any term hereof may
be waived (either prospectively or retroactively and either generally or in a
particular instance) only with the written consent of the party against which
such waiver is sought.
 
9.5           All notices and other communications required or permitted
hereunder to be given to a Party to this Agreement shall be in writing and shall
be faxed, emailed or mailed by registered or certified mail, postage prepaid, or
prepaid air courier, or otherwise delivered by hand or by messenger, addressed
to such Party’s address as set forth above; or at such other address as the
Party shall have furnished to each other Party in writing in accordance with
this provision.  Any notice sent in accordance with this Section shall be
effective (i) if mailed, seven (7) business days after mailing, (ii) if by air
courier two (2) business days after delivery to the courier service, (iii) if
sent by messenger, upon delivery, and (iv) if sent via facsimile or email, upon
transmission and electronic confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of receipt (provided, however, that any notice of
change of address shall only be valid upon receipt).
 
9.6           No delay or omission to exercise any right, power, or remedy
accruing to any Party upon any breach or default under this Agreement, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent, or approval of any kind or character on
the part of any Party of any breach or default under this Agreement, or any
waiver on the part of any Party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any of the Parties, shall be
cumulative and not alternative.
 
[Signature Page Follows]
 


 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.
 
SELLERS:
GRANICUS IP, LLC
 
By: /s/ Erich Spangenberg
Name: Erich Spangenberg
Title: Manager
Date: May 2, 2014
 
   
 
 
 
 
 
 
 
 
 
SPANGENBERG FAMILY FOUNDATION FOR THE BENEFIT OF CHILDREN’S HEALTHCARE AND
EDUCATION
 
By: /s/ Audrey Spangenberg
Name: Audrey Spangenberg
Title: CEO
Date: May 2, 2014
 
 
PURCHASER:
IP LIQUIDITY VENTURES ACQUISITION LLC
     
By: /s/ Doug Croxall
Name: Doug Croxall
Title: CEO
Date: May 2, 2014
       
MARATHON:
MARATHON PATENT GROUP, INC.
 
By: /s/ Doug Croxall
Name: Doug Croxall
Title: CEO
Date: May 2, 2014

 
 
LIQUIDITY:
IP LIQUIDITY VENTURES, LLC
 
By: /s/ Erich Spangenberg
Name: Erich Spangenberg
Title: Manager
Date: May 2, 2014
 



 
 